Judgment of the Supreme Court, New York County (Budd Goodman, J.), rendered June 24, 1987, convicting defendant, after jury trial, of attempted robbery in the first degree and sentencing him to an indeterminate term of from 1 Vi to 4 V2 years’ imprisonment, unanimously affirmed.
This prosecution arises out of an attempted street robbery. There is nothing incredible about the victim’s trial testimony as compared to his statement to the police on the evening of the incident. Any discrepancies were presented to the jury for its consideration (People v Mosley, 112 AD2d 812, 814, affd 67 NY2d 985), and defendant presents no reason to disturb the jury’s verdict of guilt.
In marshaling the evidence, the trial court’s charge does not present any grounds for reversal. No objection was taken to this aspect of the charge. Therefore, this issue is not preserved for review (CPL 470.05 [2]), and we decline to review it in the interest of justice. Were we to consider the issue, we would find that the charge was proper. The court fairly marshaled the evidence and did not violate CPL 300.10 (2). Both sides of the case were presented to the jury in an accurate and unbiased manner. Concur—Ellerin, J. P., Wallach, Smith and Rubin, JJ.